Campbell, J.
Complainant filed her bill against defendant as owner and actual possessor of lands in Nankin,Wayne county, charging defendant with giving out and pretending some opposing claim which she could not ascertain, but which she believed to be under some pretence of levy. The bill prayed for a decree quieting the title.
Defendant filed an answer making no admissions of complainant’s rights, and denying that he had given out that he had any interest, but not disclaiming any interest in fact.
*325It appeared on the proofs that he had undertaken to sell the land under a levy against complainant’s husband, which was not made under a valid writ, and that the certificate of sale had been filed with the register of deeds. It also appeared that he had refused to release the claim. The court below decreed for the complainant.
Ve can see no reason for disturbing the decree. Defendant has not shown that it was filed without reason, and is not in a position to complain of the suit, because his own course made it proper. The suggestion that creditors of the husband might attack the wife’s title is of no force, because no such issue is raised by the answer, and defendant has not put himself in any position to raise such a question. The testimony is not taken so as to try any such question, and it would be not only acting on a foreign controversy, but acting without any sufficient light to consider i or discuss the possibilities of such a state of things.
The decree must be affirmed with costs.
The other Justices concurred.